DETAILED ACTION
This action is responsive to the amendment filed 07/19/2022. 
Claims 1-6 and 8-20 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 07/19/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
The prior art of record (Fisker in view of Boerjes, Llop and Kriveshko) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim "... digitally determining a virtual insertion path of the digital dental restoration to the digital preparation tooth, the virtual insertion path comprising a plurality of path positions and corresponding digital dental restoration orientations,  wherein an initial virtual insertion path position of the virtual insertion path starts from a lifted position and terminates on the digital preparation tooth.” and similarly recited in such manners in other independent claims 16 and 19.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-6 and 8-20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193